                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION


David Durham,                                       :
                                                    :
                Plaintiff(s),                       :
                                                    :    Case Number: 1:18cv91
        vs.                                         :
                                                    :    Judge Susan J. Dlott
Detective Jerry Niffenegger, et al.,                :
                                                    :
                Defendant(s).                       :

                                                ORDER

        This matter is before the Court pursuant to the Order of General Reference in the United States

District Court for the Southern District of Ohio Western Division to United States Magistrate Judge

Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed the pleadings and filed

with this Court on March 5, 2019 a Report and Recommendation (Doc. 25). Subsequently, the

defendants Walmart (Doc. 27) and Target and James Christian (Doc. 28) filed objections to such Report

and Recommendation.

        The Court has reviewed the comprehensive findings of the Magistrate Judge and considered de

novo all of the filings in this matter. Upon consideration of the foregoing, the Court does determine that

such Recommendation should be adopted.

        Accordingly, defendant Walmart’s motion to dismiss the complaint (Doc. 16) is GRANTED in

part and DENIED in part. Defendants Target and Christian’s motion to dismiss the complaint (Doc.

20) is GRANTED in part and DENIED in part.

        IT IS SO ORDERED.




                                                         ___s/Susan J. Dlott___________
                                                         Judge Susan J. Dlott
                                                         United States District Court
